Case: 21-1383    Document: 33     Page: 1   Filed: 12/13/2021




        NOTE: This disposition is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  JEFFREY E. AKARD,
                   Claimant-Appellant

                             v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                        2021-1383
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-6262, Judge Michael P. Allen.
                 ______________________

                Decided: December 13, 2021
                  ______________________

    JEFFREY E. AKARD, New Castle, IN, pro se.

     MARIANA TERESA ACEVEDO, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, for respondent-appellee. Also repre-
 sented by BRIAN M. BOYNTON, MARTIN F. HOCKEY, JR.,
 LOREN MISHA PREHEIM; AMANDA BLACKMON, Y. KEN LEE,
 Office of General Counsel, United States Department of
 Veterans Affairs, Washington, DC.
                  ______________________
Case: 21-1383    Document: 33      Page: 2    Filed: 12/13/2021




 2                                      AKARD   v. MCDONOUGH



     Before PROST, TARANTO, and CHEN, Circuit Judges.
 PER CURIAM.
     In 2013 and 2015, Jeffrey E. Akard, a veteran of the
 U.S. Army, requested that the Department of Veterans Af-
 fairs (VA) pay to his father the disability benefits being
 withheld from Mr. Akard during his incarceration. The rel-
 evant VA regional office (RO) denied his request for want
 of evidence that Mr. Akard’s father was a dependent parent
 eligible for such “apportionment.” Mr. Akard appealed to
 the Board of Veterans’ Appeals, and the Board dismissed
 the appeal on the ground that he (unlike his father, who
 did not appeal) lacked a personal stake in the RO’s appor-
 tionment ruling and so lacked standing to appeal the ruling
 to the Board. The Court of Appeals for Veterans Claims
 (Veterans Court) affirmed the Board’s decision. Akard v.
 Wilkie, No. 19-6262, 2020 WL 5200711 (Vet. App. Aug. 27,
 2020); Supplemental Appendix (SAppx.) 1–3. Mr. Akard
 appeals. We affirm.
                               I
     In 1999, VA awarded Mr. Akard disability compensa-
 tion based on what it found were service-connected low-
 back and right-shoulder conditions, for which VA assigned
 him a combined disability rating of 30%. Mr. Akard was
 later incarcerated after being convicted of several felonies.
 In April 2009, VA learned of Mr. Akard’s incarceration and
 proposed reducing his benefit payments from 30% to 10%,
 as authorized by statute, 38 U.S.C. § 5313, and by regula-
 tion, see 38 C.F.R. § 3.665(a) (providing that compensation
 payable to veterans incarcerated for more than 60 days is
 limited according to 38 C.F.R. § 3.665(d)); id. § 3.665(d)
 (limiting the compensation payable to an incarcerated vet-
 eran with an evaluation of at least 20% to the rate under
 38 U.S.C. § 1114(a), equal to a 10% rating). VA imple-
 mented the reduction in June 2009, and Mr. Akard does
 not contest the reduction.
Case: 21-1383     Document: 33      Page: 3     Filed: 12/13/2021




 AKARD   v. MCDONOUGH                                          3



     In both 2013 and 2015, Mr. Akard requested that his
 withheld benefits—the difference between the 30%
 awarded and the 10% paid during incarceration—be paid
 to his father, who, Mr. Akard explained, became disabled
 in August 2009. SAppx. 8–9. The VA’s “apportionment”
 regulation allows for some or all of the compensation not
 paid to an incarcerated veteran to be “apportioned” to a “de-
 pendent parent[]” on the basis of individual need. See 38
 C.F.R. § 3.665(e)(1). The RO “accepted an apportionment
 claim from [Mr. Akard] on behalf of his father.” SAppx 5.
 In April 2017, the RO, seeking to determine eligibility,
 asked that Mr. Akard’s father complete a dependency form,
 VA Form 21P-509, see SAppx. 7, and there is no dispute
 here about the adequacy of notice to Mr. Akard’s father of
 that request. Mr. Akard’s father did not respond, and the
 RO denied Mr. Akard’s apportionment request in May
 2017, finding insufficient evidence of his father’s eligibility.
 Id.
     Mr. Akard filed a notice of disagreement, which the RO
 accepted for filing. Id. at 5. Whether by that filing or a
 separate appeal, Mr. Akard appealed the denial of appor-
 tionment to the Board. 1 Mr. Akard’s father did not appeal.
 Indeed, in his brief in the Veterans Court, the Secretary
 stated that the RO failed to give Mr. Akard’s father the re-
 quired notice of the May 2017 denial at the time, providing
 that notice only in a June 2020 letter that informed Mr.



     1   Congress made various changes in appeal proce-
 dures in the Veterans Appeals Improvement and Moderni-
 zation Act of 2017 (“AMA”), Pub. L. No. 115-55, 131 Stat.
 1105. The parties have not specified whether Mr. Akard’s
 appeal to the Board proceeded under the pre-AMA or post-
 AMA version of 38 U.S.C. § 7105, one difference being that
 a formal appeal followed the notice of disagreement under
 the older version whereas no such separate formal appeal
 is required under the current version.
Case: 21-1383     Document: 33     Page: 4    Filed: 12/13/2021




 4                                       AKARD   v. MCDONOUGH



 Akard’s father of his still-live right to appeal. Sec’y Br. at
 7, Akard, 2020 WL 5200711 (19-6262).
      The Board dismissed Mr. Akard’s appeal in June 2019,
 citing 38 U.S.C. § 7108’s directive that “[a]n application for
 review on appeal shall not be entertained unless it is in
 conformity with this chapter [38 U.S.C. §§ 7101–7113].” 38
 U.S.C. § 7108; see SAppx. 4–5 (citing statute). The Board
 reasoned that Mr. Akard did not have “standing” to appeal
 the denial of apportionment to his father. Id. at 5. To have
 standing to appeal a denial of apportionment, the Board
 said, an appellant must have a “‘personal stake in the out-
 come of the controversy.’” Id. (citing Redding v. West, 13
 Vet. App. 512, 514 (2000) (citing Baker v. Carr, 369 U.S.
 186, 204 (1962))). Here, the Board concluded, Mr. Akard
 did not show such a stake. The Board explained that an
 apportionment award “is an entity which is legally sepa-
 rate from [the veteran’s] benefits”; incarcerated veterans
 typically lack a “personal stake” in the benefits that have
 been properly withdrawn from them (as is undisputed
 here); and it is only such duly withdrawn benefits that are
 at issue in a request for apportionment to a dependent. Id.
 (citing Belton v. Principi, 17 Vet. App. 209, 211–12 (2003)
 and Ferenc v. Nicholson, 20 Vet. App. 58, 64 (2006)). The
 Board also found that there was no indication that Mr.
 Akard was his father’s legal guardian, that Mr. Akard’s fa-
 ther was his dependent, or that Mr. Akard was adversely
 affected by the denial of apportionment. Id. For those rea-
 sons, the Board dismissed Mr. Akard’s appeal. Id.
     Mr. Akard appealed to the Veterans Court. The Veter-
 ans Court affirmed the Board’s dismissal of the appeal on
 August 27, 2020, agreeing with the Board that Mr. Akard
 “lacked a ‘personal stake’ in the decision to deny apportion-
 ment of benefits to his father.” Akard, 2020 WL 5200711,
 at *1–2. While observing that Article III itself does not ap-
 ply to administrative bodies such as the Board, id. at *1
 n.14, the Veterans Court ruled that the Board had properly
 identified the “key concept” defining why Mr. Akard had no
Case: 21-1383     Document: 33      Page: 5   Filed: 12/13/2021




 AKARD   v. MCDONOUGH                                        5



 right to appeal from the RO to the Board here: that he
 lacked a “personal stake” in whether his father received, as
 an apportionment, any part of the disability benefits that
 had been properly withdrawn from Mr. Akard. Id. The
 Veterans Court determined that Belton and Ferenc, cited
 by the Board, were dispositive in determining that Mr.
 Akard could not appeal the VA’s apportionment denial to
 the Board. Id. at *2. Rather, only Mr. Akard’s father could
 contest the VA’s denial of apportionment. Id. 2
     Mr. Akard timely appealed to this court.
                               II
      This court’s jurisdiction to review decisions of the Vet-
 erans Court, defined by 38 U.S.C. § 7292, is limited. We
 have jurisdiction to decide an appeal insofar as it presents
 a challenge to a Veterans Court’s decision regarding a rule
 of law, including a decision about the interpretation or va-
 lidity of any statute or regulation. Id. § 7292(a), (d)(1). We
 do not have jurisdiction to review a challenge to a factual
 determination or a challenge to the application of a law or
 regulation to the facts of a particular case, except to the
 extent that an appeal presents a constitutional issue,
 which this appeal does not. See 38 U.S.C. § 7292(d)(2).
     We liberally construe Mr. Akard’s appeal to this court
 as suggesting a legal error in the Veterans Court’s conclu-
 sion that, with exceptions not found applicable here, a vet-
 eran has no sufficient stake in securing apportionment to
 another (of disability benefits properly withdrawn from the
 veteran) to permit the veteran to appeal an RO




     2   The papers before us do not indicate whether Mr.
 Akard’s father has pursued an appeal to the Board after
 receiving the June 2020 notice of the May 2017 RO appor-
 tionment denial.
Case: 21-1383    Document: 33      Page: 6    Filed: 12/13/2021




 6                                      AKARD   v. MCDONOUGH



 apportionment denial to the Board. We see no legal error
 in that ruling.
     The regulation governing reduction of benefits when a
 veteran is incarcerated, and providing for apportionment
 in such circumstances, refers to “the rights of the person’s
 dependents to an apportionment while the person is incar-
 cerated” and to the VA’s duty to “notify the person’s depend-
 ents of their right to an apportionment.” 38 C.F.R.
 § 3.665(a) (emphasis added). The regulatory language, on
 its face and sensibly understood, supports the Veterans
 Court’s recognition, in this case and in the earlier cases
 deemed dispositive here, that the apportionment right be-
 longs to the potential recipient, not to the veteran. See
 Ferenc v. Nicholson, 20 Vet. App. 58, 63–64 (2006); Belton
 v. Principi, 17 Vet. App. 209, 211–12 (2003); see also
 Batcher v. Wilkie, 975 F.3d 1333, 1338 (Fed. Cir. 2020)
 (quoting Belton, 17 Vet. App. at 211) (“‘[W]hen veterans’
 dependents file on their own behalf for an apportionment,
 they seek to exercise their right to an apportionment.’”).
      Ferenc and Belton are different from this case in one
 respect: they involved appeals to the Veterans Court, rather
 than (as here) an appeal to the Board. The Veterans Court
 has adopted standing requirements of Article III of the U.S.
 Constitution, see Hyatt v. Shinseki, 566 F.3d 1364, 1367
 (Fed. Cir. 2009), and a “personal stake” is generally an Ar-
 ticle III requirement, see Military-Veterans Advocacy v.
 Sec’y of Veterans Affairs, 7 F.4th 1110, 1121 (Fed. Cir.
 2021). In contrast, as the Veterans Court stated in the pre-
 sent case, “Article III standing requirements don’t apply to
 administrative bodies such as the Board.” Akard, 2020 WL
 5200711, at *1 n.14.
      Mr. Akard has not shown, however, that the just-noted
 distinction makes a difference to the non-appealability de-
 termination in this case. Article III is not the only source
 of limitation on appeal rights. As a statutory matter, an
 appeal to the Board must be initiated by the “claimant”—
Case: 21-1383     Document: 33      Page: 7     Filed: 12/13/2021




 AKARD   v. MCDONOUGH                                          7



 or “the claimant’s legal guardian, or such accredited repre-
 sentative, attorney, or authorized agent as may be selected
 by the claimant or legal guardian.” 38 U.S.C. § 7105(b)(2)
 (same in pre- and post-AMA versions). The ordinary mean-
 ing of “claimant” under that statutory provision does not
 encompass any person who files a claim but, rather, refers
 to the person who would receive the benefit if granted; oth-
 erwise, the specific statutory list of non-claimants who may
 appeal would make little if any sense. 3 Under that reading,


     3    We have seen nothing in VA regulations adopting
 a contrary interpretation. Before VA adopted regulations
 in 2019 to implement the AMA, the regulation on “[w]ho
 can file an appeal” to the Board was similar to the statute,
 limiting the right to “a claimant personally, or . . . his or
 her representative if a proper Power of Attorney or decla-
 ration of representation, as applicable, is on record or ac-
 companies” the filing. 38 C.F.R. § 20.301(a) (pre-AMA
 regulation). The post-AMA regulations moved that provi-
 sion to 38 C.F.R. § 19.50(a) (post-AMA regulation), without
 material change. See VA Claims and Appeals Moderniza-
 tion, 84 Fed. Reg. 138, 177 (Jan. 18, 2019) (Final Rule).
     Certain definitional regulations are consistent with ty-
 ing the claim to the filer’s own entitlement. A pre-AMA
 definitional regulation in Part 20, concerning the Board,
 defined “claimant” as “a person who has filed a claim,” 38
 C.F.R. § 20.3(g), and “claim” as an “application . . . for enti-
 tlement to . . . benefits,” 38 C.F.R. § 20.3(f) (pre-AMA reg-
 ulation), while a definitional regulation in Part 3,
 concerning Adjudication generally, said: “Claim―Applica-
 tion means a formal or informal communication in writing
 requesting a determination of entitlement or evidencing a
 belief in entitlement, to a benefit,” 38 C.F.R. § 3.1(p). The
 post-AMA regulations conformed the Part 20 definition to
 the Part 3 definition. 38 C.F.R. § 20.3(g) (post-AMA ver-
 sion) (claimant is one who files “claim” as defined); id.
 § 20.3(f) (post-AMA version) (claim is request for
Case: 21-1383      Document: 33      Page: 8     Filed: 12/13/2021




 8                                         AKARD   v. MCDONOUGH



 the statute limits an appeal of an apportionment denial to
 the person who would receive the apportionment and the
 short list of statutorily authorized stand-ins for that per-
 son—so that the veteran cannot initiate an appeal to the
 Board from a denial of an apportionment claim unless the
 veteran qualifies as one of the few people (such as a legal
 guardian) allowed to do so on behalf of the potential appor-
 tionment recipient. See Redding, 13 Vet. App. at 514–15
 (discussing 38 U.S.C. § 7105(b)(2)), relied on in Belton, 17
 Vet. App. at 211–12.
     It is on that legal conclusion that we think the Veterans
 Court’s ruling in this case, affirming the Board’s ruling,
 should be understood to rest. The Board expressly relied
 on the failure of Mr. Akard to meet the appeal require-
 ments of 38 U.S.C. §§ 7101–13. SAppx. 4–5. To support its
 determination, the Board found that there was no indica-
 tion that Mr. Akard was his father’s legal guardian. Id. at
 5. The Veterans Court affirmed the Board’s decision. Alt-
 hough the Veterans Court used “personal stake” language,
 we read that language, in the context of the Veterans
 Court’s specific recognition that Article III is not applicable
 to the Board, simply as part of its adoption of the essential
 premise, established in the cited Ferenc and Belton, about
 who has the apportionment right—namely, the potential
 recipient, not the veteran. Once that premise is estab-
 lished, the statutory limitations on who may appeal to the
 Board barred Mr. Akard’s appeal.



 determination of “entitlement[] to a specific benefit”); see
 VA Claims and Appeals Modernization, 83 Fed. Reg.
 39,818, 39,831 (Aug. 10, 2018) (Proposed Rule) (“VA pro-
 poses minor edits to § 20.3 Definitions, to remove terms
 that are no longer used in part 20, or are defined elsewhere
 in the part. VA also proposes to adopt the definition of
 ‘claim’ used in part 3 of this title.”); Final Rule, 84 Fed. Reg.
 at 179.
Case: 21-1383    Document: 33       Page: 9    Filed: 12/13/2021




 AKARD   v. MCDONOUGH                                        9



      We do not understand Mr. Akard to contend that he
 was the legal guardian of his father or that he played any
 of the other roles identified in the statute as permitting
 non-claimant appeals to the Board. He has not presented
 to us a question about such matters that would come within
 our jurisdiction, from which fact-specific questions are ex-
 cluded (where, as here, no constitutional issue is raised).
 We have also considered Mr. Akard’s references to 38
 C.F.R. § 3.451 and 38 C.F.R. § 3.665(e)(1), but we do not see
 in those references any issue that is within our jurisdiction
 and affects the resolution of the decisive issue of appeala-
 bility to the Board.
                              III
    For the foregoing reasons, the decision of the Veterans
 Court is affirmed.
     The parties shall bear their own costs.
                        AFFIRMED